 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                         No. 2:95-cr-0007-WBS-EFB P
11                      Respondent,
12          v.                                         ORDER
13   TARAS LEON WYNNE,
14                      Movant.
15

16          Pending before the court is movant’s motion to reduce sentence pursuant to 18 U.S.C.

17   § 3559(c)(7). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

18   § 636(b)(1)(B) and Local Rule 302.

19          On May 10, 2019, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within fourteen days. Although counsel for

22   movant filed a motion to stay the proceedings (ECF No. 130), neither party has filed objections to

23   the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. By its Order of January 13, 2020

26   (ECF No. 131), this court referred defendant’s motion to stay (ECF No 130) and motion to reduce

27   sentence pursuant to the First Step Act (ECF No. 127); a to the magistrate judge.

28          Accordingly, IT IS HEREBY ORDERED that:
                                                      1
 1   1. The findings and recommendations filed May 10, 2019, are adopted in full; and

 2   2. Movant’s motion to reduce sentence (ECF No. 100) is DENIED.

 3   Dated: January 22, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                            2
